DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-11, 13, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Lu (US 2019/0173232), in view of Mitchell (US 2017/0256899).
Regarding claim 1: Lu teaches an electrical connector 1, comprising: an insulating body 11 comprising a mating surface 116 and a slot 111 extending through the mating surface (see Fig. 1), the slot 111 being adapted to receive a part of a mating connector 2 (Fig. 6); a plurality of conductive terminals 13, each conductive terminal 13 comprising a contact portion (at 13; Fig. 2) extending into the slot (see Fig. 1); and a shielding shell 15 shielded on the insulating body 11 (Fig. 1), a receiving groove (at 153; Fig. 1) for receiving a part 23 of the mating connector 2 being formed between the shielding shell 15 and the insulating body 11 (Fig. 6), the receiving groove being located outside the slot 111 (see Fig, 1); wherein the electrical connector 1 further comprises a first outer surface 15B; the first outer surface 15B and the receiving groove (at 153; Fig. 1) are located on opposite sides of the slot 111 (Fig. 1).
	Lu does not explicitly teach wherein the electrical connector further comprises a first outer surface and a fool-proof protrusion protruding beyond the first outer surface in a direction perpendicular to an insertion direction of the mating connector, wherein the fool-proof protrusion is located adjacent to the mating surface of the insulating body and configured to prevent the mating connector from being inserted into the electrical connector at a wrong angle when the mating connector is initially inserted into the electrical connector.  
	Mitchell teaches an electrical connector 10 further comprises a first outer surface (e.g. surface located around pins 16-20; Fig. 1) and a fool-proof protrusion 26 protruding beyond the first outer surface in a direction perpendicular to an insertion direction (e.g. vertically) of a mating connector 30 (see Fig. 1), the fool-proof protrusion 26 is located adjacent to a mating surface (see Fig. 1) and configured to prevent a mating connector 30 from being inserted into an electrical connector 10 at a wrong angle when the mating connector is initially inserted into the electrical connector (see Para. 0051 for description of fool-proof protrusion aligning with complimentary alignment channel and if these do not align, connection will be prevented).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the electrical connector further comprising a first outer surface and a fool-proof protrusion protruding beyond the first outer surface in a direction perpendicular to an insertion direction of the mating connector, wherein the fool-proof protrusion is located adjacent to the mating surface of the insulating body and configured to prevent the mating connector from being inserted into the electrical connector at a wrong angle when the mating connector is initially inserted into the electrical connector as taught by Mitchell into the electrical connector of Lu in order to achieve the advantage of preventing incorrect coupling of similar connectors and preventing damage.
Regarding claim 3: Lu, in view of Mitchell, teaches all the limitations of claim 1 and Lu further teaches wherein the shielding shell 15 comprises a first shell portion (at 156; Fig. 2) on which the first outer surface is formed (Fig. 2); and wherein the fool-proof protrusion (26 of Mitchell; Fig. 1) and the shielding shell are integrally formed (Fig. 2).  
Regarding claim 4: Lu, in view of Mitchell, teaches all the limitations of claim 1 and Lu further teaches wherein the shielding shell 15 comprises a first shell portion (at 156; Fig. 2) on which the first outer surface is formed (Fig. 2); and wherein the fool-proof protrusion (26 of Mitchell; Fig. 1) and the insulating body are integrally formed (see Fig. 1).  
Regarding claim 5: Lu, in view of Mitchell, teaches all the limitations of claim 1 and Lu further teaches wherein the shielding shell 15 comprises a first shell portion (at 154; Fig. 2) on which the first outer surface is formed (Fig. 2); and wherein the fool-proof protrusion (26 of Mitchell; Fig. 1) is arranged separately from the first shell portion and fixed to the first shell portion (Fig. 2).  
Regarding claim 6: Lu, in view of Mitchell, teaches all the limitations of claim 3 and Lu further teaches wherein the shielding shell 15 is made of a metal material, and the fool-proof protrusion is integrally stamped from the first shell portion (Para. 0046).  
Regarding claim 9: Lu, in view of Mitchell, teaches all the limitations of claim 3 and Lu further teaches wherein the insulating body 11 comprises a first wall portion and a second wall portion opposite to the first wall portion (see Fig. 2 for opposite first and side wall portions), the slot 111 is located between the first wall portion and the second wall portion (Fig. 2); the shielding shell 15 comprises a second shell portion opposite to the first shell portion (e.g. left and right of shielding shell 15; Fig. 2), the first shell portion shields the first wall portion, the second shell portion shields the second wall portion (Fig. 1), the receiving groove (at 153; Fig. 1) is located between the second wall portion and the second shell portion (Fig. 1), the second shell portion defines at least one locking hole 151 in communication with the receiving groove (Fig. 1), and the at least one locking hole is adapted to lock with the mating connector (Para. 0047).  
Regarding claim 10: Lu, in view of Mitchell, teaches all the limitations of claim 9 and Lu further teaches wherein the electrical connector 1 comprises a first terminal module and a second terminal module which are assembled to the insulating body (e.g. left and right of 332; Fig. 12), the first terminal module comprises a first insulating block and a plurality of first conductive terminals fixed to the first insulating block, the second terminal module comprises a second insulating block and a plurality of second conductive terminals fixed to the second insulating block (see Fig. 12), the first conductive terminals comprise a plurality of first elastic arms protruding beyond the first wall portion and extending into the slot, and the second conductive terminals comprise a plurality of second elastic arms protruding beyond the second wall portion and extending into the slot (see Fig 12).  
Regarding claim 11: Lu, in view of Mitchell, teaches all the limitations of claim 10 and Lu further teaches wherein a spacing groove (at 332; Fig. 12) is formed between the first insulating block and the second insulating block (Fig. 12); and wherein the electrical connector further comprises a grounding member 332 installed in the spacing groove (Fig. 12).  
Regarding claim 13: Lu teaches an electrical connector 1, comprising: an insulating body 11 comprising a mating surface 116 and a slot 111 extending through the mating surface (Fig. 2); a plurality of conductive terminals 13, each conductive terminal comprising a contact portion extending into the slot for mating with a mating connector (see Fig. 1); and a shielding shell 15 enclosing the insulating body (Fig. 1), a receiving groove (at 153; Fig. 1) for receiving a part of the mating connector being formed between the shielding shell and the insulating body (Para. 0056), the receiving groove being located outside the slot (Fig. 1); wherein the electrical connector 1 further comprises a first outer surface (at 15B; Fig. 1); the first outer surface and the receiving groove are located on opposite sides of the slot (Fig. 1).
	Lu does not explicitly teach wherein the electrical connector further comprises a first outer surface and a fool-proof protrusion protruding beyond the first outer surface in a direction perpendicular to an insertion direction of the mating connector, the fool-proof protrusion is of a cantilevered configuration and comprises a horizontal portion located at a free end of the fool-proof protrusion, and the horizontal portion is located adjacent to the mating surface of the insulating body and configured to prevent the mating connector from being inserted into the electrical connector at a wrong angle when the mating connector is initially inserted into the electrical connector.  
	Mitchell teaches an electrical connector 10 further comprises a first outer surface and a fool-proof protrusion 26 protruding beyond the first outer surface in a direction perpendicular to an insertion direction of a mating connector 30 (see Fig. 1), the fool-proof protrusion 26 is of a cantilevered configuration and comprises a horizontal portion located at a free end of the fool-proof protrusion (see Fig. 1), and the horizontal portion is located adjacent to a mating surface (see Fig. 1) and configured to prevent a mating connector 30 from being inserted into an electrical connector 10 at a wrong angle when the mating connector is initially inserted into the electrical connector (see Para. 0051 for description of fool-proof protrusion aligning with complimentary alignment channel and if these do not align, connection will be prevented).  
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the electrical connector further comprising a first outer surface and a fool-proof protrusion protruding beyond the first outer surface in a direction perpendicular to an insertion direction of the mating connector, the fool-proof protrusion is of a cantilevered configuration and comprises a horizontal portion located at a free end of the fool-proof protrusion, and the horizontal portion is located adjacent to the mating surface of the insulating body and configured to prevent the mating connector from being inserted into the electrical connector at a wrong angle when the mating connector is initially inserted into the electrical connector as taught by Mitchell into the electrical connector of Lu in order to achieve the advantage of preventing incorrect coupling of similar connectors and preventing damage.
Regarding claim 19: Rejected for substantially the same reasons as claim 10.
Regarding claim 20: Rejected for substantially the same reasons as claim 11.
Regarding claim 21: Lu teaches an electrical connector 1, comprising: an insulating body 11 comprising a mating surface 116 and a slot 111 extending through the mating surface (Fig. 2); a plurality of conductive terminals 13, each conductive terminal comprising a contact portion extending into the slot for mating with a mating connector (see Fig. 1); and a shielding shell 15 enclosing the insulating body, a receiving groove (at 153; Fig. 1) configured to at least partially receive the mating connector being formed between the shielding shell and the insulating body (Para. 0056), the receiving groove being located outside the slot (Fig. 1); wherein the electrical connector further comprises a first outer surface (at 15B; Fig. 1).
	Lu does not explicitly teach wherein the electrical connector further comprises a first outer surface and a fool-proof protrusion protruding beyond the first outer surface in a direction perpendicular to an insertion direction of the mating connector, wherein the fool-proof protrusion is located adjacent to the mating surface of the insulating body wherein the fool-proof protrusion is such configured that when the mating connector is inserted into the electrical connector along the insertion direction at a correct angle, the fool- proof protrusion allows insertion of the mating connector into the electrical connector; and when the mating connector is initially inserted into the electrical connector along the insertion direction at a wrong angle, the fool-proof protrusion prevents further insertion of the mating connector into the electrical connector.  
	Mitchell teaches an electrical connector 10 further comprises a first outer surface (e.g. surface located around pins 16-20; Fig. 1) and a fool-proof protrusion 26 protruding beyond the first outer surface in a direction perpendicular to an insertion direction (e.g. vertically) of a mating connector 30 (see Fig. 1), the fool-proof protrusion 26 is located adjacent to a mating surface (see Fig. 1) and wherein the fool-proof protrusion 26 is such configured that when the mating connector is inserted into the electrical connector along the insertion direction at a correct angle, the fool- proof protrusion allows insertion of the mating connector into the electrical connector; and when the mating connector is initially inserted into the electrical connector along the insertion direction at a wrong angle, the fool-proof protrusion prevents further insertion of the mating connector into the electrical connector (see Para. 0051 for description of fool-proof protrusion aligning with complimentary alignment channel and if these do not align, connection will be prevented or allowed).
Therefore it would have been obvious to one of ordinary skill in the art to be able to modify the invention with the electrical connector further comprising a first outer surface and a fool-proof protrusion protruding beyond the first outer surface in a direction perpendicular to an insertion direction of the mating connector, wherein the fool-proof protrusion is located adjacent to the mating surface of the insulating body wherein the fool-proof protrusion is such configured that when the mating connector is inserted into the electrical connector along the insertion direction at a correct angle, the fool- proof protrusion allows insertion of the mating connector into the electrical connector; and when the mating connector is initially inserted into the electrical connector along the insertion direction at a wrong angle, the fool-proof protrusion prevents further insertion of the mating connector into the electrical connector as taught by Mitchell into the electrical connector of Lu in order to achieve the advantage of preventing incorrect coupling of similar connectors and preventing damage.

Allowable Subject Matter
Claims 7-8, 12, 15-18, 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Reference Mitchell (US 2017/0256899) is used to further teach a fool-proof protrusion protruding beyond an outer surface and prevents/allows initial connection with a mating connector.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OSCAR C JIMENEZ/Examiner, Art Unit 2833